     Case 3:17-cv-00485-MMD-CLB Document 52 Filed 10/08/20 Page 1 of 1



1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3

4    THOMAS BRANAGAN,                                Case No. 3:17-cv-00485-MMD-CLB

5                                      Plaintiff,
                                                     ORDER
6       v.

7    JOSEPH WALLS,

8                                   Defendant.
9

10           Before the court is Plaintiff Thomas Branagan’s (“Branagan”) Motion for Extension
11   of Time (ECF No. 51). The motion seeks an extension of time to object to the Report
12   and Recommendation until after Branagan’s motion “Request [for] Dr. Edmunds[‘s]
13   Report on Plaintiff Medical Results,” (ECF No. 50), is ruled on.
14           Accordingly, IT IS HEREBY ORDERED that the motion for extension of time
15   (ECF No. 51) is GRANTED. Any objection to the Report and Recommendation will be
16   due fourteen (14) days after a ruling on the motion for medical results (ECF No. 50) is
17   issued.
18           IT IS FURTHER ORDERED that Defendant Joseph Wall shall file his response to
19   the motion for medical results (ECF No. 50) by October 22, 2020. Any reply shall be
20   filed seven (7) days after the response is filed.
21           IT IS SO ORDERED.
22           October 8, 2020
     DATED: ___________________
23                                                  ______________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
